Citation Nr: 0415110	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of a left eye 
disorder, based on hospitalization and treatment at a VA 
facility in January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
October 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO), which denied the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for post operative residuals of a left eye disorder 
based on hospitalization and treatment at a VA facility in 
January 1999. 


REMAND

The veteran contends, in substance, that he has problems with 
his left eye, to include decreased visual acuity, as a result 
of a lack of proper skill by VA physicians in performing 
cataract surgery on his left eye in January 1999.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted. This 
liberalizing law is applicable to the veteran's claim. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). The Act 
and its implementing regulations (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions. Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  In this case, 
the Board finds that all the requirements as set forth in the 
VCAA have not been met.  

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington DC, for the 
following actions:

1. The RO should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part the RO 
will attempt to obtain.  The RO should 
also inform the veteran to provide any 
evidence in his possession not previously 
submitted which is pertinent to this 
claim.  38 U.S.C.A. §§ 5102, 5103, and 
5104A (West 2002); Quartucco v. Principi, 
16 Vet. App. 183 (2002).

3.  Thereafter, RO should readjudicate 
the veteran's claim for service 
connection for Type II diabetes mellitus.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




